Citation Nr: 0022575	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to herbicide agents.  

6.  Entitlement to service connection for a heart disorder, 
to include as secondary to exposure to herbicide agents.  

7.  Entitlement to service connection for COPD, to include as 
secondary to tobacco and nicotine dependence use during 
service.  

8.  Entitlement to service connection for nicotine 
dependence.  

9.  Entitlement to service connection for COPD, to include as 
secondary to nicotine dependence incurred in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1970.  

This matter arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed right knee disorder and any 
incident of the veteran's active service, to include any 
injuries sustained therein.  

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed left knee disorder and any 
incident of the veteran's active service, to include any 
injuries sustained therein.  

3.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed back disorder and any 
incident of the veteran's active service, to include any 
injuries sustained therein.  

4.  There is no competent medical evidence of a diagnosis of 
PTSD or any other psychiatric disorder.  

5.  The veteran's claims for service connection for COPD and 
for a heart disorder, to include as secondary to either 
herbicide exposure or tobacco use/nicotine dependence, were 
received in April 1998.  

6.  COPD is not listed among the diseases which are 
presumptively associated with Agent Orange exposure, and 
there is no competent medical evidence of a nexus or link 
between any diagnosed COPD and any incident of the veteran's 
active service, to include exposure to herbicide agents, 
therein.  

7.  Heart disorders are not listed among the diseases which 
are presumptively associated with Agent Orange exposure, and 
there is no competent medical evidence of a nexus or link 
between any currently diagnosed heart disorder and any 
incident of the veteran's active service, to include exposure 
to herbicide agents, therein.  

8.  There is no competent medical evidence that the veteran 
acquired nicotine dependence in service.  

9.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed COPD and tobacco use during 
service.  

10.  There is no competent medical evidence of a nexus 
between any currently diagnosed COPD and nicotine dependence 
in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for residuals 
of a left knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for service connection for COPD, to 
include as secondary to exposure to herbicide agents, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim for service connection for a heart 
disorder, to include as secondary to exposure to herbicide 
agents, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

7.  The veteran's claim for service connection for COPD, to 
include as secondary to tobacco use during service, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

8.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

9.  The veteran's claim for service connection for COPD, to 
include as secondary to nicotine dependence in service, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran's service medical records show that in February 
and May 1969, the veteran was seen for complaints of 
unspecified knee pain.  Some laxity was noted, but he had 
full range of motion.  In addition, in February 1969, the 
veteran was seen for complaints of pain in the small of his 
spine.  No diagnosis with respect to his back was offered.  
In May 1969, the veteran reported that he had hurt his left 
knee in a fall.  On examination, some laxity was noted, but 
he had full range of motion, a completely normal meniscus, 
and no effusion.  Following normal X-ray results, the 
treating physician concluded that the veteran's knee was 
within normal limits, and no diagnosis was offered.  Other 
service medical records show that the veteran experienced a 
chest cold and other unrelated acute disorders, but otherwise 
failed to show any problems relating to any chronic 
orthopedic problems in the back or knees, or problems 
relating to respiratory or heart disorders.  The report of 
the veteran's service separation physical examination was 
completely negative for any of the claimed disabilities.  

With respect to the veteran's claims for service connection 
for residuals of left and right knee and back injuries, post-
service clinical treatment records dating from July 1973 
through October 1998 show that the veteran presented with 
complaints of bilateral knee pain and back pain at various 
periods during that time.  In September 1974, the veteran was 
seen for complaints of pain in the lumbosacral spine, and he 
was diagnosed with an acute lumbosacral sprain.  From 
December 1982 through February 1983, the veteran was seen for 
complaints of pain or other discomfort involving his knees.  
No diagnoses were offered, and the veteran's symptoms 
generally involved episodic slight limitation of motion, but 
without instability or joint line tenderness.  In addition, 
the veteran complained of cervical spine tenderness in 
December 1982, and at that time, was diagnosed with 
myofascial pain of the cervical spine.  

In November 1997 the veteran was seen for bilateral knee 
pain.  At that time, he reported that he had been in a hurry, 
slipped and fell.  The treatment record shows that he had 
hyperextended his knees.  Further, the veteran had been 
treated from May through July 1998 following an automobile 
accident in which he had sustained upper back pain.  At the 
time, he was diagnosed with a strain or sprain of the 
cervical spine.  No other mention of complaints relating to 
the veteran's knees or back was indicated in the voluminous 
treatment records, and no medical opinion of any sort was 
offered suggesting that the veteran's complaints of knee and 
back pain were incurred in service.  

With respect to the veteran's claims involving entitlement to 
service connection for residuals of left and right knee and 
back injuries, the Board has evaluated the foregoing, and 
concludes that these claims are not well grounded.  The 
veteran was shown to have undergone treatment for low back 
pain and left knee problems in service.  However, he was not 
shown to have sustained any specific injuries, in service and 
was not shown to have incurred any chronic disability in his 
back or knees.  The post service medical treatment records 
only show that the veteran was seen for complaints of knee 
and back pain well after his discharge from service.  

Moreover, to the extent any opinion regarding the medical 
etiology of the veteran's complaints was offered, such 
complaints were noted to be the result of post-service 
injuries such as a fall sustained in November 1997 and an 
automobile accident in May 1998.  During the course of his 
treatment for knee and back pain, the veteran never suggested 
that he had sustained knee or back injuries in service, or 
that any of his complaints were otherwise related to his 
active service.  The record is completely negative for any 
medical opinion establishing or suggestive of a nexus or link 
between the veteran's post-service knee and back complaints 
and any incident of his active service.  Accordingly, absent 
such a medical opinion, the veteran's claims for service 
connection for residuals of knee and back injuries are not 
well grounded.  

With respect to the veteran's claim for service connection 
for PTSD, the Board observes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (1999); 64 Fed. Reg. 32,807-8 (June 18, 
1999).  The Board notes that the June 1999 changes to the 
regulation at 38 C.F.R. § 3.304(f) were intended to provide 
for a relaxed adjudicative evidentiary requirements under 
38 U.S.C.A. § 1154(b) (West 1991), for establishing service 
incurrence for an event, as required by the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Previously, the regulations 
required a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
medical symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, version most favorable to the 
veteran generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board will, therefore, consider 
the facts of this case under both the version of 38 C.F.R. 
§ 3.304(f) in effect when the veteran filed his claim, and 
under the version in effect after June 1, 1999, and will 
apply the version most favorable to the veteran, if there is 
any difference in the case.  

The veteran essentially maintains that he experienced a 
number of stressful events while serving in an essentially 
rear-echelon capacity in Vietnam.  He contends that he has 
experienced psychiatric problems related to those alleged 
stressors, and that he currently has PTSD as a result.  The 
veteran's service medical records are completely negative for 
any indication of a psychiatric disorder, to include PTSD.  
During his basic training, the veteran was referred for 
evaluation on one occasion because he appeared to be 
inattentive during his training at Parris Island.  It was 
observed that he may have been a slow learner, but otherwise 
normal.  Post-service clinical treatment records dating from 
July 1973 to October 1998 are completely negative for any 
complaints or treatment relating to psychiatric disorders.  

In March 1999, an affidavit was received from the veteran's 
wife in which she stated that she had drafted and formatted 
all statements, claims, and appeals submitted on the 
veteran's behalf.  She offered that the veteran was unable to 
clearly express his ideas and thoughts clearly, but that he 
had provided the facts and allegations upon which his claims 
were based.  The veteran's wife offered her opinion that all 
problems the veteran currently faced were related to his 
period of active service, particularly his period of service 
in Vietnam.  

The Board has evaluated the evidence pertaining to the 
veteran's claim for service connection for PTSD, and 
concludes that his claim is not well grounded.  Here, there 
is no medical evidence, such as any sort of diagnosis, that 
he currently suffers from a psychiatric disorder.  The 
clinical treatment records are completely negative for any 
indication of psychiatric symptoms, and only address the 
veteran's multiple physical complaints.  See generally Savage 
v. Gober, 10 Vet. App. at 495-97.  Absent a medical diagnosis 
of a psychiatric disorder, including PTSD, the veteran's 
claim for service connection is not well grounded, and is 
therefore denied on that basis.  

The veteran has claimed that he currently suffers from a 
heart disorder and from COPD as a result of exposure to 
herbicide agents.  A veteran, who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and has a disease listed at 
38 C.F.R. § 3.309(e) (1999), shall be presumed to have been 
exposed to a herbicide agent, unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent in service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
There are no non-cancerous cardiac or respiratory disorders 
associated with exposure to Agent Orange under the relevant 
regulatory criteria.  See 38 C.F.R. § 3.309(e) (1999).  

Service connection may be presumed for residuals of herbicide 
exposure by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1999).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection to Agent Orange is not 
available, and the presumption of exposure to herbicides is 
also precluded.  See McCartt v. West, 12 Vet. App. 164 
(1999).  However, even if an applicant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub.L. No. 98-542 § 5,98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

As noted, the veteran's service medical records only show 
that he was seen for occasional complaints of acute coughs or 
colds.  No chronic respiratory disorders were indicated, and 
the report of the veteran's service separation examination 
failed to indicate the presence of any heart disorders or 
COPD.  Post-service clinical treatment records dating from 
July 1973 through October 1998 show that in November 1980, 
the veteran underwent a chest X-ray in which he was found to 
have minimal fibrous scarring, but no active pulmonary 
infiltrate or cardiac enlargement.  He complained of 
experiencing chest pain in August 1982, but the X-ray showed 
a normal chest.  In October 1988, the veteran once again 
complained of experiencing chest pain, but was generally 
found to have a disease-free coronary artery system.  He was 
diagnosed with chest pain of uncertain etiology.  

The veteran's symptoms including shortness of breath and 
dyspnea continued on an intermittent basis, and the report of 
a pulmonary function test (PFT) of April 1993 indicates that 
the veteran stated that he had begun smoking at age 20.  In 
November 1997, the veteran complained of shortness of breath 
on both exertion and at rest, and was noted to have mild to 
moderate pulmonary hypertension.  He also complained of 
experiencing chest pain, edema of the legs, coughing, and 
blue feet.  A subsequent treatment note dated in November 
1997 indicates that the veteran had a history of unstable 
angina and pericarditis.  

A January 1998 treatment note indicates that the veteran 
complained of experiencing respiratory symptoms for 20 years, 
but that such symptoms had recently become worse.  The 
veteran was found to have dyspnea of no clear-cut cardiac 
course, per a catheterization report, and was found to have 
moderate pulmonary hypertension and evidence of restricted 
lung disease.  The treating physician noted that the veteran 
had raised the possibility that his symptoms could be the 
result of Agent Orange exposure while serving in Vietnam.  
However, the treating physician specifically stated that 
while he was not an expert on Agent Orange-related disorders, 
"from a review of the literature, primary cardiac problems 
have not been found to result from exposure to Agent 
Orange."  The veteran continued to seek treatment for 
respiratory problems, and in October 1998, he was admitted to 
an emergency room for respiratory failure of unclear 
etiology.  At that time, he was noted to have a history of 
COPD.  

The Board has carefully evaluated the veteran's claims for 
service connection for a heart disorder and for COPD, to 
include as secondary to exposure to herbicide agents, and 
finds that those claims are not well grounded.  It is not in 
dispute that the veteran served in Vietnam during the Vietnam 
War era, or that he currently suffers from COPD and some form 
of a heart disorder.  However, he has not submitted medical 
evidence of a nexus or link between any currently diagnosed 
heart disorder or COPD and any incident of his active 
service, to include exposure to herbicides therein.  As 
noted, neither heart disorders nor respiratory disorders, 
including COPD, are listed among the disorders associated 
with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  

The first indication of any sort of heart or respiratory 
disorder was not suggested until at least November 1980, when 
the veteran was seen for complaints of shortness of breath 
and/or chest pain.  The Board observes that even if the 
clinical findings rendered at that time could be construed as 
a diagnosed disorder for VA benefits purposes, any such 
symptomatology was noted some 10 years after the veteran's 
discharge from service, and well beyond any direct 
presumptive period.  See 38 C.F.R. § 3.303; Savage, supra.  
Further, the physician who rendered treatment in January 1998 
offered his opinion that the veteran's primary cardiac 
problem was not the result of exposure to Agent Orange.  The 
Board emphasizes that the veteran's diagnosed heart and 
respiratory disorders are not listed among those diseases for 
which presumptive service connection due to exposure to Agent 
Orange would be in order.  See McCartt, supra.  In addition, 
there is no medical evidence that any currently diagnosed 
heart or respiratory disorders, including COPD, were incurred 
as a result of the veteran's active service.  Accordingly, 
absent medical evidence of a nexus or link between the 
veteran's diagnosed heart and respiratory disorders, to 
include COPD, those claims for service connection must be 
denied as not well grounded.  

The veteran has also claimed that he incurred COPD in service 
due to tobacco use in and/or nicotine dependence in service, 
in addition to incurring nicotine dependence in service.  The 
Board observes that on July 22, 1998, the President of the 
United States signed into law the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub.L.No. 105-206, 112 
Stat. 685, 865-66 (1998), to be codified at 38 U.S.C.A. 
§ 1103.  In substance, the new statute prohibits the granting 
of service connection for diseases or causes of death based 
upon the use of tobacco products in claims filed on or after 
June 9, 1998.  However, because the veteran's 
tobacco/nicotine-related claims for service connection for 
COPD were received before June 8, 1998, his claim is not 
precluded under the new statute.  

The veteran's service medical records make no mention that 
nicotine use was incurred in service, nor was the veteran 
shown to have become dependent on tobacco or nicotine during 
his active service.  Post service clinical treatment records 
dating from July 1973 through October 1998 show that the 
veteran was seen for complaints related to his respiratory 
system beginning in November 1980.  As noted, he was found to 
have a history of COPD, and informed his treating physicians 
in January 1998 that he had a 20-year history of smoking.  In 
addition, the clinical treatment records generally note that 
the veteran had been a heavy smoker, and that he reported 
having begun smoking at age 20.  

However, none of the treatment records contain any medical 
opinion that the veteran developed nicotine dependence in 
service or that any of his diagnosed respiratory disorders 
were incurred as a result of smoking in service.  In fact, 
while the clinical treatment records make repeated references 
that the veteran had been a heavy user of tobacco products, 
none of those records contain any medical opinion that the 
veteran's diagnosed respiratory disorders were the result of 
smoking, either in or out of service.  Moreover, aside from a 
chronology of smoking use as reported by the veteran, the 
treatment records fail to contain any opinion that the 
veteran actually began smoking in service.  

The Board has reviewed the foregoing, and finds that there is 
no competent medical evidence that nicotine dependence was 
incurred in service, or that any diagnosed COPD was incurred 
as a result of tobacco use or nicotine dependence in service.  
As noted, while there is no question that the veteran has 
been a heavy smoker, and that he has been diagnosed with 
respiratory disorders, including COPD, there is no medical 
opinion providing the required medical nexus between tobacco 
use in service and the incurrence of COPD or other 
respiratory disorders, and there is no medical opinion that 
the veteran incurred nicotine dependence in service.  
Accordingly, absent of a showing that nicotine dependence was 
acquired in service or that any respiratory disorder was 
incurred as a result of tobacco use in service, the veteran's 
claims are denied as not well grounded.  

In addition, lay statements by the veteran and his wife that 
he suffers from residuals of left and right knee and back 
injuries, that he suffers from PTSD, a heart disorder, and 
from COPD that were incurred as a result of herbicide 
exposure or tobacco use in service do not constitute medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring expert medical opinions, to include 
medical diagnoses or opinions as to medical etiology.  Se 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection as discussed above.  The Board has not been made 
aware of any additional relevant evidence which could serve 
to well ground the veteran's claims.  As the duty to assist 
is not triggered here by well-grounded claims, the Board 
finds that the VA has no obligation to further develop the 
veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection.  See Robinette, 8 Vet. App. at 
77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a right knee injury is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left knee injury is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a back injury is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, to include as secondary to 
herbicide exposure, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder, to include as 
secondary to herbicide exposure, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, to include as secondary to 
tobacco use, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for nicotine dependence is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, to include as secondary to 
nicotine dependence, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

